


EXHIBIT 10.2


EMPLOYMENT AGREEMENT
 
This Employment Agreement (the “Agreement”), entered into on June 13, 2013 (the
“Effective Date”), is made by and between Greg Wood (the “Executive”) and
EnergySolutions, Inc., a Delaware corporation (together with any of its
subsidiaries and Affiliates as may employ the Executive from time to time, and
any successor(s) thereto, the “Company”).
RECITALS
A.The Company has entered into that certain Agreement and Plan of Merger (the
“Merger Agreement”), dated as of January 7, 2013, by and among the Company,
Rockwell Holdco, Inc., a Delaware corporation (“Parent”), and Rockwell
Acquisition Corp., a Delaware corporation and wholly owned subsidiary of Parent
(the “Merger Sub”), pursuant to which Merger Sub was merged with and into the
Company as of May 24, 2013 (the “Closing Date”), with the Company continuing as
the surviving corporation (the “Merger”).


B.The Company and the Executive have entered into that certain Executive
Severance Agreement dated as of June 15, 2012 (the “Severance Agreement”), which
agreement shall be superseded by this Agreement.


C.The Company and the Executive have entered into that certain Phantom
Performance Share Unit Award Agreement, effective as of June 15, 2012 (the “PPSU
Agreement”), which shall continue in effect in accordance with its terms, with
payments to be made thereunder as contemplated by the PPSU Agreement and the
Merger Agreement.


D.The Company desires to assure itself of the services of the Executive by
engaging the Executive to perform services under the terms hereof.


E.The Executive desires to provide services to the Company on the terms herein
provided.






--------------------------------------------------------------------------------




AGREEMENT
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, including the respective covenants and agreements set
forth below, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.Certain Definitions.


(a)
“2013 Bonus” shall have the meaning set forth in Section 4(b).

(b)
“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such Person
where “control” shall have the meaning given such term under Rule 405 of the
Securities Act of 1933, as amended from time to time.

(c)
“Agreement” shall have the meaning set forth in the preamble hereto.

(d)
“Annual Base Salary” shall have the meaning set forth in Section 4(a).

(e)
“Annual Bonus” shall have the meaning set forth in Section 4(c).

(f)
“Board” shall mean the Board of Directors of the Company.

(g)
“Business” shall mean (1) the storage, transport or processing of nuclear waste,
(2) back-end nuclear services, (3) nuclear plant decommissioning, or (4)
wastewater treatment products or technology.

(h)
“Cause” shall mean (1) a material breach by the Executive of the duties and
responsibilities of the Executive or any material written policies or directives
of the Company or its subsidiaries or Affiliates (other than as a result of
incapacity due to physical or mental illness) which is willful, reckless or
intentional; (2) the Executive's conviction of, or plea of nolo contendere to,
any felony; (3) the Executive engages in a fraudulent or dishonest act that
causes material damage to the property, business or reputation of the Company or
its subsidiaries or Affiliates, as determined in good faith by the Board; (4)
the Executive engages in habitual insobriety or the use of illegal drugs or
substances; or (5) the Executive commits a material breach of the Executive's
fiduciary duties to the Company or its subsidiaries or Affiliates, as determined
in good faith by the Board. The Company must notify Executive of any event
constituting Cause within 90 calendar days following the Company's knowledge of
its existence or such event shall not constitute Cause under this Agreement;
provided, however, that in all cases the Executive may cure (to the extent
curable) any such event within 30 calendar days after receipt from the Company
of such notice and such event shall not constitute Cause to the extent so cured.

(i)
“Change in Control” shall mean a change in beneficial ownership or control of
the Parent effected through a transaction or series of transactions (other than
an offering of Common Stock to the general public through a registration
statement filed with the Securities and Exchange Commission) whereby any
“person” or related “group” of “persons” (as such terms are used in Sections
13(d) and 14(d)(2) of the Exchange Act) (other than the Parent, the Principal
Stockholders (as such term is defined in the Stockholders Agreement), or any of
their respective Affiliates, or any employee benefit plan maintained by the
Parent or any of its subsidiaries), directly or indirectly acquires (a)
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Parent possessing more than fifty percent (50%) of the
total combined voting power of the Parent's securities outstanding immediately
after such acquisition or (b) all or substantially all of assets of Parent or
the Company, in the aggregate.

(j)
“COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended.

(k)
“Code” shall mean the Internal Revenue Code of 1986, as amended.

(l)
“Committee” shall mean the Compensation Committee of the Board, or if no such
committee exists, the Board.

(m)
“Common Stock” shall mean the common stock of the Parent, par value $0.01 per
share.





--------------------------------------------------------------------------------




(n)
“Company” shall, except as otherwise provided in Section 8(i), have the meaning
set forth in the preamble hereto.

(o)
“Date of Termination” shall mean (i) if the Executive's employment is terminated
due to the Executive's death, the date of the Executive's death; (ii) if the
Executive's employment is terminated due to the Executive's Disability, the date
determined pursuant to Section 5(a)(ii), or (iii) if the Executive's employment
is terminated pursuant to Section 5(a)(iii)-(vi), either the date indicated in
the Notice of Termination or the date specified by the Company pursuant to
Section 5(b), whichever is earlier.

(p)
“Disability” shall have that meaning set forth in Section 22(e)(3) of the Code.

(q)
“Employment Period” shall mean the period of the Executive's employment by
    the Company.

(r)“Effective Date” shall have the meaning set forth in the preamble hereto.
(s)“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
(t)“Executive” shall have the meaning set forth in the preamble hereto.
(u)
“Good Reason” shall mean (1) the material diminution of any of the Executive's
duties, responsibilities or authority without the Executive's prior written
consent; (2) the assignment to Executive of duties materially inconsistent with
the Executive's position without the Executive's prior written consent; (3) any
material reduction in Executive's Annual Base Salary without the Executive's
prior written consent unless all other executives who are parties to agreements
similar to this Agreement also agree to a comparable reduction in their base
salaries; or (4) unless agreed to in writing by the Executive, a relocation of
the Executive's principal place of business to a Company facility more than 50
miles away from the Executive's principal place of business as of the date of
this Agreement. The Executive must notify the Company of any event that
constitutes Good Reason within 90 calendar days following the Executive's
knowledge of its existence or such event shall not constitute Good Reason under
this Agreement; provided, however, that in all cases the Company may cure (to
the extent curable) any such event within 30 calendar days after receipt from
the Executive of such notice and such event shall not constitute Good Reason to
the extent so cured. Good Reason shall cease to exist with respect to an event
or condition one year following the initial existence of such event or condition
(but if the Executive does not claim Good Reason as a result of an event or
condition within such period, the Executive will not be deemed to have waived
the right to claim Good Reason upon the existence or occurrence of a subsequent
(or similar) event or condition).

(v)
“Initial Option” shall have the meaning set forth in Section 4(d).

(w)“Long-Term Incentive Bonus Plan” shall have the meaning set forth in Section
    4(e).
(x)“Merger” shall have the meaning set forth in the recitals hereto.
(y)“Merger Agreement” shall have the meaning set forth in the recitals hereto.
(z)“Merger Sub” shall have the meaning set forth in the recitals hereto.
(aa)“Noncompetition Restricted Period” shall mean the period from the Effective
Date through the one (1) year anniversary of the Date of Termination.
(ab)“Nonsolicitation Restricted Period” shall mean the period from the
EffectiveDate through the two (2) year anniversary of the Date of Termination.
(ac)“Notice of Termination” shall have the meaning set forth in Section 5(b).
(ad)“Option” shall have the meaning set forth in Section 4(d).
(ae)“Parent” shall have the meaning set forth in the recitals hereto.
(af)“Performance Targets” shall have the meaning set forth in Section 4(b).
(ag)“Person” shall mean any individual, natural person, corporation (including
any     non-profit corporation), general partnership, limited partnership,
limited liability partnership, joint venture, estate, trust, company (including
any company limited by shares, limited liability company or joint stock
company), incorporated or     unincorporated association, governmental
authority, firm, society or other enterprise, organization or other entity of
any nature.




--------------------------------------------------------------------------------




(ah)“Principal Stockholders” shall have the meaning set forth in the
Stockholders     Agreement.
(ai)“Privately Held Company” shall mean a company that does not have a class of
    securities registered pursuant to Section 12(b) or 12(g) of the Exchange
Act.
(aj)“Proprietary Information” shall have the meaning set forth in Section 8(c).
(ak)“Pro Rata Bonus” as to any fiscal year of the Company in which the
Executive's     employment with the Company is terminated, shall mean an amount
equal to the     product of the number of calendar days which the Executive was
employed by the Company during such fiscal year, divided by 365, multiplied by
the     Executive's Annual Bonus, determined as if the Executive had been
employed for the entire year in which the termination occurs and based upon the
Company's and the Executive's actual performance for such year.
(al)“Section 409A” shall mean Section 409A of the Code and the Department of
Treasury regulations and other interpretive guidance issued thereunder,
including     without limitation any such regulations or other guidance that may
be issued after     the Effective Date.
(am)“Severance Payment” shall have the meaning set forth in Section 6(b).
(an)“Stockholders Agreement” shall mean that certain Stockholders Agreement of
Rockwell Holdco, Inc., to be entered into as of May 24, 2013, by and among the
Parent, the Executive and certain other Persons, attached hereto as Exhibit A,
as it may be amended from time to time.
(ao)“Supplemental Option” shall have the meaning set forth in Section 4(d).
(ap)“Welfare Benefit Amount” shall mean an amount equal to the monthly cost of
    maintaining medical, dental, disability and life insurance coverages for the
Executive (and the Executive's spouse and eligible dependents), in each case as
in effect immediately prior to the Date of Termination (under a group health
insurance plan of the Company for purposes of COBRA to the extent such coverages
are available via COBRA); provided, however, that the Company shall have the
right to cease making payments in respect of the Welfare Benefit Amount upon or
at any time following the date the Executive has commenced new employment and
has thereby become eligible for comparable benefits.


2.Entire Agreement.
(a)The terms of this Agreement (together with any other agreements and
instruments contemplated hereby or referred to herein) are intended by the
parties hereto to be the final expression of their agreement with respect to the
employment of the Executive by the Company and may not be contradicted by
evidence of any prior or contemporaneous agreement (including, without
limitation, any term sheet or offer letter). The parties hereto further intend
that this Agreement shall constitute the complete and exclusive statement of its
terms and that no extrinsic evidence whatsoever may be introduced in any
judicial, administrative, or other legal proceeding to vary the terms of this
Agreement.


(b)For the avoidance of doubt, this Agreement shall supersede the Severance
Agreement, effective as of the Effective Date, but shall not supersede the PPSU
Agreement. The Company and the Executive acknowledge that the Company's change
to a Privately Held Company and any actions that result from the consummation of
the Merger, shall not, for purposes of this Agreement, the Severance Agreement,
the PPSU Agreement and any other agreements or arrangements that contain any
similar rights or commitments, be deemed to constitute (i) a material diminution
of any of the Executive's duties, responsibilities or authority, (ii) the
assignment to the Executive of duties materially inconsistent with the
Executive's position, or (iii) “Good Reason” as defined in such agreements or
arrangements, and in no event shall this Agreement, the Severance Agreement, the
PPSU Agreement or any such agreements or arrangements be interpreted otherwise.


3.Employment.


(a)In General. The Company shall employ the Executive and the Executive shall
enter the employ of the Company in the position set forth in Section 3(c), and
upon the other terms and conditions herein provided.


(b)Period of Employment. The Executive's employment with the Company is not for
any specified term and nothing contained in this Agreement shall confer upon the
Executive any right to continue in the




--------------------------------------------------------------------------------




employ of the Company or any of its affiliates or shall interfere with or
restrict in any way the right of the Company and of any of its affiliates to
terminate the Executive's employment at any time, for any reason, with or
without cause.


(c)Position and Duties. During the Employment Period, the Executive: (A) shall
serve as Executive Vice President and Chief Financial Officer of the Company,
with responsibilities, duties and authority customary for such position, subject
to direction by the Company's Chief Executive Officer; (B) shall report directly
to the Company's Chief Executive Officer; (C) shall devote substantially all the
Executive's working time and efforts to the business and affairs of the Company
and its subsidiaries; (D) shall disclose to the Board the Executive's
participation in any activities, including social, civic, charitable, religious,
business, educational or professional associations, for which Executive receives
remuneration; and (E) agrees to observe and comply with the Company's rules and
policies as adopted by the Company from time to time.


4.Compensation and Related Matters.


(a)Annual Base Salary. During the Employment Period, the Executive shall receive
a base salary at a rate of $600,000 per annum, which shall be paid in accordance
with the customary payroll practices of the Company, subject to review by the
Board in its sole discretion (the “Annual Base Salary”).


(b)2013 Annual Bonus. With respect to calendar year 2013, the Executive shall be
eligible to receive an annual cash bonus in accordance with the Company's 2013
Annual Incentive Plan (the “2013 Bonus”).


(c)Annual Bonus after 2013. With respect to each fiscal year that ends during
the Employment Period, commencing with fiscal year 2014, the Executive shall be
eligible to receive an annual cash bonus (the “Annual Bonus”) based upon
individual and Company annual performance targets (the “Performance Targets”)
established by the Board in its sole discretion, with the minimum, target and
maximum bonus opportunity to be established by the Board in its sole discretion,
provided, that the target annual bonus shall be no less than one hundred percent
(100%) of the Annual Base Salary. The amount of the Annual Bonus shall be based
upon the Executive's and the Company's attainment of the Performance Targets, as
determined by the Board (or any authorized committee of the Board) in its sole
discretion. Each such Annual Bonus shall be payable on such date as is
determined by the Board in its sole discretion, but in any event on or prior to
March 15 of the calendar year immediately following the fiscal year with respect
to which such Annual Bonus was earned. Notwithstanding the foregoing, no bonus
shall be payable with respect to any fiscal year unless the Executive remains
continuously employed with the Company during the period beginning on the
Effective Date and ending on the last date of such fiscal year.


(d)Stock Options. As soon as practicable following the Effective Date, the
Parent shall grant the Executive a non-qualified stock option (the “Initial
Option”) to purchase 5,639 shares of Common Stock (which number of shares is
intended to be equal to 1.25% of the fully diluted shares of Common Stock
outstanding as of the Closing Date, including, for the avoidance of doubt, the
number of shares of Common Stock subject to the Initial Option and any other
stock option granted to a member of the Company's senior management on, or
shortly following, the Closing Date). As soon as practicable following a
purchase of shares of Common Stock by any of the Principal Stockholders that
occurs following the Closing Date and prior to six (6) month anniversary of the
Closing Date, the Parent shall grant the Executive a non-qualified stock option
(a “Supplemental Option”) to purchase a number of shares of Common Stock equal
to 1.25% of the sum of the shares of Common Stock purchased by such Principal
Stockholders plus the number of shares of Common Stock subject to the
Supplemental Option and any other stock option granted to a member of the
Company's senior management at, or shortly following, the time of such
supplemental equity investment by the Principal Stockholders. The Initial Option
and any Supplemental Option (each, an “Option”) shall each have an exercise
price per share of Common Stock equal to the fair market value per share of
Common Stock on the date of grant of such Option, pursuant to the terms and
conditions of the Stock Option Plan of the Parent and a non-qualified stock
option agreement substantially in the form attached hereto as Exhibit B. Each
Option shall vest and be exercisable in five (5) equal annual installments. In
the event of a




--------------------------------------------------------------------------------




Change in Control, each Option shall vest and become exercisable in full. In the
event that Executive's employment is terminated by the Company without Cause or
by Executive for Good Reason, each Option shall vest and become exercisable as
to the portion of the Option that would have vested prior to the Date of
Termination and within the one (1) year period following the Date of Termination
had the Executive remained continuously employed by the Company during such
period determined in both cases as if the Option had vested monthly from the
date of grant of the Option. The Executive acknowledges and agrees that any
shares of Common Stock or other equity securities of the Parent acquired by the
Executive upon exercise of such Options or otherwise shall be subject to the
terms and conditions of the Stockholders Agreement.


(e)Long-Term Incentive Bonus Plan. The Company intends to adopt a long-term
incentive bonus plan (the “Long-Term Incentive Bonus Plan”), pursuant to which
the Executive will be eligible to earn a cash bonus in the event that the return
on the Principal Stockholders' total equity investment in shares of Common Stock
equals or exceeds 300% of such investment and provided that the Executive
remains employed by the Company at the time the bonus pool is allocated, subject
to all terms and conditions of the Long-Term Incentive Bonus Plan as it shall be
adopted by the Company.


(f)Benefits. The Executive shall be eligible to participate in employee benefit
plans, programs and arrangements of the Company, as in effect from time to time
(including, without limitation, medical and dental insurance and a 401(k) plan).


(g)Vacation; Holidays. During the Employment Period, the Executive shall be
entitled to four (4) weeks of paid vacation each full calendar year. Any
vacation shall be taken at the reasonable and mutual convenience of the Company
and the Executive and in accordance with Company policy. Holidays shall be
provided in accordance with Company policy, as in effect from time to time.


(h)Business Expenses. During the Employment Period, the Company shall reimburse
the Executive for all reasonable, documented, out-of-pocket travel and other
business expenses incurred by the Executive in the performance of the
Executive's duties to the Company in accordance with the Company's applicable
expense reimbursement policies and procedures, as in effect from time to time.


5.Termination. The Executive's employment hereunder may be terminated by the
Company or the Executive, as applicable, without any breach of this Agreement
only under the following circumstances:


(a)Circumstances


(i)Death. The Executive's employment hereunder shall terminate upon the
Executive's death.


(ii)Disability. If the Executive incurs a Disability, the Company may give the
Executive written notice of its intention to terminate the Executive's
employment. In that event, the Executive's employment with the Company shall
terminate, effective on the later of the thirtieth (30th) day after receipt of
such notice by the Executive or the date specified in such notice; provided,
that within the thirty (30) day period following receipt of such notice, the
Executive shall not have returned to full-time performance of the Executive's
duties hereunder.


(iii)Termination for Cause. The Company may terminate the Executive's employment
for Cause.


(iv)Termination without Cause. The Company may terminate the Executive's
employment without Cause.


(v)Resignation for Good Reason. The Executive may resign from the Executive's
employment for Good Reason.




--------------------------------------------------------------------------------






(vi)Resignation without Good Reason. The Executive may resign from the
Executive's employment without Good Reason.


(b)Notice of Termination. Any termination of the Executive's employment by the
Company or by the Executive under this Section 5 (other than a termination
pursuant to Section 5(a)(i) above) shall be communicated by a written notice to
the other party hereto (a “Notice of Termination”): (i) indicating the specific
termination provision in this Agreement relied upon, (ii) except with respect to
a termination pursuant to Sections 5(a)(iv) or (vi), setting forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive's employment under the provision so indicated, and (iii)
specifying a Date of Termination which, if submitted by the Executive, shall be
at least thirty (30) days following the date of such notice; provided, however,
that a Notice of Termination delivered by the Company pursuant to
Section 5(a)(ii) shall not be required to specify a Date of Termination, in
which case the Date of Termination shall be determined pursuant to
Section 5(a)(ii); and provided, further, that in the event that the Executive
delivers a Notice of Termination to the Company, the Company may, in its sole
discretion, accelerate the Date of Termination to any date that occurs following
the date of Company's receipt of such Notice of Termination (even if such date
is prior to the date specified in such Notice of Termination). A Notice of
Termination submitted by the Company (other than a Notice of Termination under
Section 5(a)(ii)) may provide for a Date of Termination on the date the
Executive receives the Notice of Termination, or any date thereafter elected by
the Company in its sole discretion. The failure by the Company or the Executive
to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Cause or Good Reason shall not waive any right of
the Company or the Executive hereunder or preclude the Company or the Executive
from asserting such fact or circumstance in enforcing the Company's or the
Executive's rights hereunder.


6.Company Obligations Upon Termination of Employment.


(a)In General. Upon a termination of the Executive's employment for any reason,
the Executive (or the Executive's estate) shall be entitled to receive: (i) any
portion of the Executive's Annual Base Salary through the Date of Termination
not theretofore paid, (ii) any expenses owed to the Executive under Section
4(h), and (iii) any accrued but unused vacation pay owed to the Executive
pursuant to Section 4(g), which amounts shall be payable in accordance with the
terms and conditions of such employee benefit plans, programs or arrangements.
Any Annual Bonus earned for any fiscal year completed prior to the Date of
Termination, but unpaid prior to such date, shall be paid on or prior to March
15 of the calendar year immediately following such completed fiscal year with
respect to which such Annual Bonus was earned. Any equity awards granted to the
Executive, including stock options, shall continue to be governed by the terms
and conditions of the applicable plans and agreements. The payments and benefits
described in this Section 6 shall be the only payments and benefits payable in
the event of the Executive's termination of employment for any reason.


(b)Termination by the Company without Cause or by the Executive for Good Reason.
In the event of the Executive's termination of employment (1) by the Company
without Cause pursuant to Section 5(a)(iv) or (2) by the Executive's resignation
for Good Reason pursuant to Section 5(a)(v), the Executive shall be entitled to
receive, as his exclusive right and remedy in respect of such termination, in
addition to the payments and benefits described in Section 6(a) above: (A)
payment of the then-current Annual Base Salary (divided into equal monthly
portions) plus the then-current Target Bonus (divided into equal monthly
portions), payable in accordance with the Company's regular pay schedule, for
twenty four (24) months from the Date of Termination (the “Severance Payment”);
(B) payment of the Pro Rata Bonus for the fiscal year in which the Date of
Termination occurs, which payment shall be made at such time as the Company pays
annual bonuses to its other officers; (C) payment of the Welfare Benefit Amount
for twenty four (24) months from the Date of Termination, payable in accordance
with the Company's regular pay schedule; and (D) reimbursement for professional
outplacement services (to a maximum of $50,000) for up to one (1) year following
the Date of Termination.


(c)Termination by Disability. In the event of the Executive's termination of
employment by reason of the Executive's Disability pursuant to Section 5(a)(ii),
the Executive shall be entitled to receive, as his




--------------------------------------------------------------------------------




exclusive right and remedy in respect of such termination, in addition to the
payments and benefits described in Section 6(a) above: (A) payment of the Pro
Rata Bonus for the year in which the Date of Termination occurs, which payment
shall be made at such time as the Company pays annual bonuses to its other
officers; and (B) payment of the Welfare Benefit Amount for twenty four (24)
months from the Date of Termination, payable in accordance with the Company's
regular pay schedule.


(d)Termination by Death. In the event of the Executive's termination of
employment by reason of the Executive's death pursuant to Section 5(a)(i), the
Executive's heirs, executors, administrators or other legal representatives
shall be entitled to receive payment of the Pro Rata Bonus for the fiscal year
in which the Date of Termination occurs as their exclusive right and remedy in
respect of such termination, which payment shall be made at such time as the
Company pays annual bonuses to its other officers, in addition to the payments
and benefits described in Section 6(a) above.


(e)Release and Payment. Notwithstanding anything herein to the contrary, no
payments or benefits provided to the Executive under Section 6(b) or 6(c) above
shall be paid unless, on or prior to the thirtieth (30th) day following the Date
of Termination, the Executive timely executes a general waiver and release of
claims agreement in the form attached hereto as Exhibit C (which release shall
be delivered by the Company to the Executive within seven (7) days after the
Date of Termination), and such release shall not have been revoked by the
Executive prior to the expiration of the period (if any) during which any
portion of such release is revocable under applicable law. As of the first date
on which the Executive violates any covenant contained in Section 8, any
remaining payments and benefits to be provided to the Executive under Section
6(b) or 6(c) above shall thereupon be forfeited. For purposes of Section 409A
(including, without limitation, for purposes of Section 1.409A-2(b)(2)(iii) of
the Department of Treasury Regulations), the Executive's right to receive the
Severance Payment in the form of installment payments shall be treated as a
right to receive a series of separate payments and, accordingly, each
installment payment shall at all times be considered a separate and distinct
payment.


(f)Acceleration of Payments Under PPSU Agreement. Notwithstanding anything in
this Section 6 or any other provision in this Agreement or the PPSU Agreement to
the contrary, in the event of the Executive's termination of employment (1) by
the Company without Cause pursuant to Section 5(a)(iv), (2) by the Executive's
resignation for Good Reason pursuant to Section 5(a)(v), (3) by reason of the
Executive's Disability pursuant to Section 5(a)(ii), or (4) by reason of the
Executive's death pursuant to Section 5(a)(i), the Executive shall be entitled
to receive any cash payments under the PPSU Agreement, whether vested or
unvested, that have not yet been paid to Executive as of the Date of
Termination, pursuant to the terms of the PPSU Agreement and Section 3.5(d) of
the Merger Agreement.


7.Retention Bonus Payment.


(a)Subject to the vesting conditions described in Section 7(b) below, the
Company shall make a lump sum cash payment to Executive (the “Retention Bonus
Payment”) in the amount of $400,000 (Four Hundred Thousand Dollars).


(b)The Retention Bonus Payment shall vest on the earliest to occur of the
following: (i) the twelve (12) month anniversary of the Effective Date, subject
to the Executive's continued employment through such date, (ii) the Date of
Termination unless the Executive's employment is terminated by the Company for
Cause or by the Executive without Good Reason (excluding by reason of death or
Disability, such that solely for this purpose Good Reason shall include death or
Disability), or (iii) the occurrence of a Change in Control (the “Vesting
Date”). The Retention Bonus Payment shall be paid to the Executive upon the Date
of Termination, provided that Executive's termination of employment constitutes
a “separation from service” within the meaning of Section 1.409A-1(h) of the
Department of Treasury Regulations. Notwithstanding anything herein to the
contrary, if the Executive's employment terminates other than by death, the
Retention Bonus Payment shall not be paid unless, on or prior to the thirtieth
(30th) day following the Date of Termination, the Executive timely executes a
general waiver and release of claims agreement in the form attached hereto as
Exhibit C (which release shall be delivered by the Company to the Executive
within seven (7) days after the Date of Termination), and such release




--------------------------------------------------------------------------------




shall not have been revoked by the Executive prior to the expiration of the
period (if any) during which any portion of such release is revocable under
applicable law.


(c)In the event that the Executive violates any covenant contained in Section 8
prior to payment to the Executive of the Retention Bonus Payment, the Executive
shall forfeit his right to receive the Retention Bonus Payment. In the event
that the Executive violates any covenant contained in Section 8 after payment to
the Executive of the Deferred Cash Payment, the Executive shall repay to the
Company the full amount of the Retention Bonus Payment within sixty (60) days of
the first date on which the Executive violates any such covenant.


8.Restrictive Covenants.


(a)The Executive hereby agrees that the Executive shall not, at any time during
the Noncompetition Restricted Period, directly or indirectly engage in, have any
interest in (including, without limitation, through the investment of capital or
lending of money or property), or manage, operate or otherwise render any
services to, any Person (whether on his own or in association with others, as a
principal, director, officer, employee, agent, representative, partner, member,
security holder, consultant, advisor, independent contractor, owner, investor,
participant or in any other capacity) that engages in (either directly or
through any subsidiary or Affiliate thereof) any business or activity (i)
relating to the Business anywhere in North America or the United Kingdom, or
(ii) which the Company or any of its Affiliates has taken active steps to engage
in or acquire. Notwithstanding the foregoing, the Executive shall be permitted
to acquire a passive stock or equity interest in such a business; provided, that
such stock or other equity interest acquired is not more than five percent (5%)
of the outstanding interest in such business.


(b)The Executive hereby agrees that the Executive shall not, at any time during
the Nonsolicitation Restricted Period, directly or indirectly, either for
himself or on behalf of any other Person, (i) recruit or otherwise solicit or
induce any employee, customer or supplier of the Company to terminate its
employment or arrangement with the Company, or otherwise change its relationship
with the Company, or (ii) hire, or cause to be hired, any person who was
employed by the Company at any time during the twelve (12)-month period
immediately prior to the Date of Termination or who thereafter becomes employed
by the Company.


(c)Except as the Executive reasonably and in good faith determines to be
required in the faithful performance of the Executive's duties hereunder or in
accordance with Section 8(e), the Executive shall, during the Employment Period
and after the Date of Termination, maintain in confidence and shall not directly
or indirectly, use, disseminate, disclose or publish, for the Executive's
benefit or the benefit of any other Person, any confidential or proprietary
information or trade secrets of or relating to the Company, including, without
limitation, information with respect to the Company's operations, processes,
protocols, products, inventions, business practices, finances, principals,
vendors, suppliers, customers, potential customers, marketing methods, costs,
prices, contractual relationships, regulatory status, compensation paid to
employees or other terms of employment (“Proprietary Information”), or deliver
to any Person, any document, record, notebook, computer program or similar
repository of or containing any such Proprietary Information. The Executive's
obligation to maintain and not use, disseminate, disclose or publish, or use for
the Executive's benefit or the benefit of any other Person, any Proprietary
Information after the Date of Termination will continue so long as such
Proprietary Information is not, or has not by legitimate means become, generally
known and in the public domain (other than by means of the Executive's direct or
indirect disclosure of such Proprietary Information) and continues to be
maintained as Proprietary Information by the Company. The parties hereby
stipulate and agree that as between them, the Proprietary Information identified
herein is important, material and affects the successful conduct of the
businesses of the Company (and any successor or assignee of the Company).


(d)Upon termination of the Executive's employment with the Company for any
reason, the Executive will promptly deliver to the Company (i) all
correspondence, drawings, manuals, letters, notes, notebooks, reports, programs,
plans, proposals, financial documents, or any other documents that are
Proprietary Information, including all physical and digital copies thereof, and
(ii) all other Company property (including,




--------------------------------------------------------------------------------




without limitation, any personal computer or wireless device and related
accessories, keys, credit cards and other similar items) which is in his
possession, custody or control.


(e)The Executive may respond to a lawful and valid subpoena or other legal
process but shall give the Company the earliest possible notice thereof, and
shall, as much in advance of the return date as possible, make available to the
Company and its counsel the documents and other information sought, and shall
assist such counsel in resisting or otherwise responding to such process.


(f)The Executive agrees not to disparage the Company, any of its products or
practices, or any of its directors, officers, agents, representatives, partners,
members, equity holders or Affiliates, either orally or in writing, at any time;
provided, that the Executive may confer in confidence with the Executive's legal
representatives and make truthful statements as required by law. The Company
agrees not to, and agrees to use its best efforts to cause its officers,
directors, employees and spokespersons not to, disparage the Executive, either
orally or in writing, at any time; provided, that the Company may confer in
confidence with the Company's legal representatives and make truthful statements
as required by law.


(g)Prior to accepting other employment or any other service relationship during
the Noncompetition Restricted Period, the Executive shall provide a copy of this
Section 8 to any recruiter who assists the Executive in obtaining other
employment or any other service relationship and to any employer or other Person
with which the Executive discusses potential employment or any other service
relationship.


(h)In the event the terms of this Section 8 shall be determined by any court of
competent jurisdiction to be unenforceable by reason of its extending for too
great a period of time or over too great a geographical area or by reason of its
being too extensive in any other respect, it will be interpreted to extend only
over the maximum period of time for which it may be enforceable, over the
maximum geographical area as to which it may be enforceable, or to the maximum
extent in all other respects as to which it may be enforceable, all as
determined by such court in such action. Any breach or violation by the
Executive of the provisions of this Section 8 shall toll the running of any time
periods set forth in this Section 8 for the duration of any such breach or
violation.


(i)As used in this Section 8, the term “Company” shall include the Company and
any parent, affiliated, related and/or direct or indirect subsidiary entity
thereof.


9.Injunctive Relief; Indemnification.


(a)The Executive recognizes and acknowledges that a breach of the covenants
contained in Section 8 will cause irreparable damage to the Company and its
goodwill, the exact amount of which will be difficult or impossible to
ascertain, and that the remedies at law for any such breach will be inadequate.
Accordingly, the Executive agrees that in the event of a breach of any of the
covenants contained in Section 8, in addition to any other remedy which may be
available at law or in equity, the Company will be entitled to specific
performance and injunctive relief.


(b)The Executive shall have the benefit of indemnification to the fullest extent
permitted by applicable law with respect to the Executive's employment by the
Company pursuant to the Company's indemnification policy, which indemnification
shall continue after the termination of this Agreement for such period as may be
necessary to continue to indemnify Executive for his acts during the Employment
Period. During the Employment Period, the Executive will be named as an insured
on the director and officer liability insurance policy currently maintained, or
as may be maintained by the Company from time to time, at the same level of
coverage applicable to active directors and officers. Additionally, if the Board
determines to provide continuing director and office liability insurance
coverage generally for directors and officers after termination of service to
the Company (“Post-Termination Insurance Policy”), then the Executive will be
named as an insured on such Post-Termination Insurance Policy in accordance with
any decision made by the Board as to the duration of any such Post-Termination
Insurance Policy. In addition, the Executive and the Company will enter into the
form of




--------------------------------------------------------------------------------




indemnification agreement provided to other similarly situated executive
officers and directors of the Company, if the Company determines to enter into
such agreements.


10.Section 409A.


(a)General. The parties hereto acknowledge and agree that, to the extent
applicable, this Agreement shall be interpreted in accordance with, and
incorporate the terms and conditions required by, Section 409A. Notwithstanding
any provision of this Agreement to the contrary, in the event that the Company
determines that any amounts payable hereunder will be immediately taxable to the
Executive under Section 409A, the Company reserves the right to (without any
obligation to do so or to indemnify the Executive for failure to do so) (i)
adopt such amendments to this Agreement or adopt such other policies and
procedures (including amendments, policies and procedures with retroactive
effect) that it determines to be necessary or appropriate to preserve the
intended tax treatment of the benefits provided by this Agreement, to preserve
the economic benefits of this Agreement and to avoid less favorable accounting
or tax consequences for the Company and/or (ii) take such other actions it
determines to be necessary or appropriate to exempt the amounts payable
hereunder from Section 409A or to comply with the requirements of Section 409A
and thereby avoid the application of penalty taxes thereunder. Notwithstanding
anything herein to the contrary, no provision of this Agreement shall be
interpreted or construed to transfer any liability for failure to comply with
the requirements of Section 409A from the Executive or any other individual to
the Company or any of its Affiliates, employees or agents.


(b)Separation from Service under Section 409A. Notwithstanding anything herein
to the contrary: (i) no termination or other similar payments and benefits
hereunder shall be payable unless the Executive's termination of employment
constitutes a “separation from service” within the meaning of
Section 1.409A-1(h) of the Department of Treasury Regulations; (ii) if the
Executive is deemed at the time of the Executive's separation from service to be
a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to
the extent delayed commencement of any portion of any termination or other
similar payments and benefits to which the Executive may be entitled hereunder
(after taking into account all exclusions applicable to such payments or
benefits under Section 409A) is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, such portion of such
payments and benefits shall not be provided to the Executive prior to the
earlier of (x) the expiration of the six (6)-month period measured from the date
of the Executive's “separation from service” with the Company (as such term is
defined in the Department of Treasury Regulations issued under Section 409A) or
(y) the date of the Executive's death; provided, that upon the earlier of such
dates, all payments and benefits deferred pursuant to this Section 10(b) shall
be paid in a lump sum to the Executive, and any remaining payments and benefits
due hereunder shall be provided as otherwise specified herein; (iii) the
determination of whether the Executive is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code as of the time of the Executive's
separation from service shall be made by the Company in accordance with the
terms of Section 409A (including, without limitation, Section 1.409A-1(i) of the
Department of Treasury Regulations and any successor provision thereto); (iv) to
the extent that any installment payments under this Agreement are deemed to
constitute “nonqualified deferred compensation” within the meaning of
Section 409A, for purposes of Section 409A (including, without limitation, for
purposes of Section 1.409A-2(b)(2)(iii) of the Department of Treasury
Regulations), each such payment that the Executive may be eligible to receive
under this Agreement shall be treated as a separate and distinct payment; (v) to
the extent that any reimbursements or corresponding in-kind benefits provided to
the Executive under this Agreement are deemed to constitute “deferred
compensation” under Section 409A, such reimbursements or benefits shall be
provided reasonably promptly, but in no event later than December 31 of the year
following the year in which the expense was incurred, and in any event in
accordance with Section 1.409A-3(i)(1)(iv) of the Department of Treasury
Regulations; and (vi) the amount of any such payments or expense reimbursements
in one calendar year shall not affect the expenses or in-kind benefits eligible
for payment or reimbursement in any other calendar year, other than an
arrangement providing for the reimbursement of medical expenses referred to in
Section 105(b) of the Code, and the Executive's right to such payments or
reimbursement of any such expenses shall not be subject to liquidation or
exchange for any other benefit.


11.Assignment and Successors. The Company may assign its rights and obligations
under this Agreement to any entity, including any successor to all or
substantially all the assets of the Company, by merger or




--------------------------------------------------------------------------------




otherwise, and may assign or encumber this Agreement and its rights hereunder as
security for indebtedness of the Company and its Affiliates. The Executive may
not assign the Executive's rights or obligations under this Agreement to any
individual or entity. This Agreement shall be binding upon and inure to the
benefit of the Company, the Executive and their respective successors, assigns,
personnel and legal representatives, executors, administrators, heirs,
distributees, devisees, and legatees, as applicable.


12.Governing Law. This Agreement shall be governed, construed, interpreted and
enforced in accordance with the substantive laws of the State of Delaware,
without giving effect to any principles of conflicts of law, whether of the
State of Delaware or any other jurisdiction, and where applicable, the laws of
the United States, that would result in the application of the laws of any other
jurisdiction.


13.Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.


14.Notices. Any notice, request, claim, demand, document and other communication
hereunder to any party hereto shall be effective upon receipt (or refusal of
receipt) and shall be in writing and delivered personally or sent by telex,
telecopy, or certified or registered mail, postage prepaid, to the following
address (or at any other address as any party hereto shall have specified by
notice in writing to the other party hereto):


(a)If to the Company:


EnergySolutions, Inc.
423 West 300 South, Suite 200
Salt Lake City, Utah 84101
Attention: General Counsel
With copies to:
Energy Capital Partners II, LLC
51 John F. Kennedy Parkway, Suite 200
Short Hills, New Jersey 07078
Attention: Christopher Leininger
Facsimile: (973) 671-6101
Email: cleininger@ecpartners.com
Energy Capital Partners II, LLC
11943 El Camino Real, Suite 220
San Diego, California 92130
Attention: Christopher Leininger
Facsimile: (858) 703-4401
Email: cleininger@ecpartners.com




--------------------------------------------------------------------------------




Latham & Watkins LLP
650 Town Center Drive, 20th Floor
Costa Mesa, CA 92626
Attention: David C. Lee
Facsimile: (714) 755-8290
Email: david.c.lee@lw.com
(b)If to the Executive, at the address set forth on the signature page hereto.


15.Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.


16.Amendments; Waivers. This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by the Executive and a
duly authorized officer of the Company and approved by the Board, which
expressly identifies the amended provision of this Agreement. By an instrument
in writing similarly executed and approved by the Board, the Executive or a duly
authorized officer of the Company may waive compliance by the other party or
parties hereto with any provision of this Agreement that such other party was or
is obligated to comply with or perform; provided, however, that such waiver
shall not operate as a waiver of, or estoppel with respect to, any other or
subsequent failure to comply or perform. No failure to exercise and no delay in
exercising any right, remedy, or power hereunder shall preclude any other or
further exercise of any other right, remedy, or power provided herein or by law
or in equity.


17.No Inconsistent Actions. The parties hereto shall not voluntarily undertake
or fail to undertake any action or course of action inconsistent with the
provisions or essential intent of this Agreement. Furthermore, it is the intent
of the parties hereto to act in a fair and reasonable manner with respect to the
interpretation and application of the provisions of this Agreement.


18.Construction. This Agreement shall be deemed drafted equally by both of the
parties hereto. Its language shall be construed as a whole and according to its
fair meaning. Any presumption or principle that the language is to be construed
against any party hereto shall not apply. The headings in this Agreement are
only for convenience and are not intended to affect construction or
interpretation. Any references to paragraphs, subparagraphs, sections or
subsections are to those parts of this Agreement, unless the context clearly
indicates to the contrary. Also, unless the context clearly indicates to the
contrary, (a) the plural includes the singular and the singular includes the
plural; (b) “and” and “or” are each used both conjunctively and disjunctively;
(c) “any,” “all,” “each,” or “every” means “any and all,” and “each and every”;
(d) ”includes” and “including” are each “without limitation”; (e) “herein,”
“hereof,” “hereunder” and other similar compounds of the word “here” refer to
the entire Agreement and not to any particular paragraph, subparagraph, section
or subsection; and (f) all pronouns and any variations thereof shall be deemed
to refer to the masculine, feminine, neuter, singular or plural as the identity
of the entities or persons referred to may require.


19.Arbitration. Any dispute or controversy based on, arising under or relating
to this Agreement shall be settled exclusively by final and binding arbitration,
conducted before a single neutral arbitrator in New York, New York in accordance
with the Employment Arbitration Rules and Mediation Procedures of the American
Arbitration Association (the “AAA”) then in effect. Arbitration may be
compelled, and judgment may be entered on the arbitration award in any court
having jurisdiction; provided, however, that the Company shall be entitled to
seek a restraining order or injunction in any court of competent jurisdiction to
prevent any continuation of any violation of the provisions of Section 7, and
the Executive hereby consents that such restraining order or injunction may be
granted without requiring the Company to post a bond. Only individuals who are
(a) lawyers engaged full-time in the practice of law and (b) on the AAA roster
of arbitrators shall be selected as an arbitrator. Within twenty (20)




--------------------------------------------------------------------------------




days of the conclusion of the arbitration hearing, the arbitrator shall prepare
written findings of fact and conclusions of law. Each party shall bear its own
costs and attorneys' fees in connection with an arbitration; provided, that the
Company shall bear the cost of the arbitrator and the AAA's administrative fees.


20.Enforcement. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
of this Agreement, such provision shall be fully severable; this Agreement shall
be construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.


21.Withholding. The Company shall be entitled to withhold from any amounts
payable under this Agreement, any federal, state, local or foreign withholding
or other taxes or charges which the Company is required to withhold. The Company
shall be entitled to rely on an opinion of counsel if any questions as to the
amount or requirement of withholding shall arise.


22.Absence of Conflicts; Executive Acknowledgement; Confidentiality. The
Executive hereby represents that from and after the Effective Date the
performance of the Executive's duties hereunder will not breach any other
agreement to which the Executive is a party. The Executive acknowledges that the
Executive has read and understands this Agreement, is fully aware of its legal
effect, has not acted in reliance upon any representations or promises made by
the Company other than those contained in writing herein, and has entered into
this Agreement freely based on the Executive's own judgment. The Executive
agrees not to disclose the terms or existence of this Agreement to any Person
unless the Company agrees to such disclosure in advance and in writing;
provided, that the Executive may, without such permission, make such disclosures
as are required by applicable law, including disclosures to taxing agencies, and
disclose the terms of this Agreement to the Executive's attorney(s),
accountant(s), tax advisor(s), and other professional service provider(s), and
to members of the Executive's immediate family, as reasonably necessary;
provided, further, that the Executive instructs such person(s) that the terms of
this Agreement are strictly confidential and are not to be revealed to anyone
else except as required by applicable law.


23.Survival. The termination of the Employment Period shall not impair the
rights or obligations of any party hereto which shall have accrued prior to such
termination (including, without limitation, pursuant to the provisions of
Section 8 hereof).






--------------------------------------------------------------------------------








SIGNATURE


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
and year first above written.


EnergySolutions, Inc.


By:     /s/ David J. Lockwood____________________
Name: David J. Lockwood
Title: Chief Executive Officer


Greg Wood


/s/ Greg Wood______________________


Residence Address:
__________________________________
__________________________________








--------------------------------------------------------------------------------








EXHIBIT A


STOCKHOLDERS AGREEMENT OF ROCKWELL HOLDCO, INC.






--------------------------------------------------------------------------------




EXHIBIT B


FORM OF NON-QUALIFIED STOCK OPTION AGREEMENT OF
ROCKWELL HOLDCO, INC.




--------------------------------------------------------------------------------




EXHIBIT C


FORM OF RELEASE AGREEMENT


In consideration of the termination benefits described herein (the “Benefits”)
provided and to be provided to me by EnergySolutions, Inc., a Delaware
corporation, or any successor thereof (the “Company”) pursuant to my Employment
Agreement with the Company dated May __, 2013 (the “Employment Agreement”) and
in connection with the termination of my employment, I agree to the following
general release (the “Release”).
1.On behalf of myself, my heirs, executors, administrators, successors, and
assigns, I hereby fully and forever generally release and discharge Company, its
current, former and future parents, subsidiaries, affiliated companies, related
entities, employee benefit plans, and their fiduciaries, predecessors,
successors, officers, directors, shareholders, agents, employees and assigns
(collectively, the “Company”) from any and all claims, debts, demands, accounts,
judgments, rights, causes of action, equitable relief, damages, costs, charges,
complaints, obligations, promises, agreements, controversies, suits, expenses,
compensation, responsibility and liability of every kind and character
whatsoever (including attorneys' fees and costs), whether in law or equity,
known or unknown, asserted or unasserted, suspected or unsuspected, up through
the date of my execution of the Release. The claims subject to this release
include, but are not limited to, those relating to my employment with Company
and/or any predecessor to Company, the termination of such employment and my
status at any time as a holder of any securities of the Company. All such claims
(including related attorneys' fees and costs) are barred without regard to
whether those claims are based on any alleged breach of a duty arising in
statute, contract, or tort. This expressly includes waiver and release of any
rights and claims arising under any and all laws, rules, regulations, and
ordinances, including, but not limited to: Title VII of the Civil Rights Act of
1964; the Older Workers Benefit Protection Act; the Americans With Disabilities
Act; the Age Discrimination in Employment Act; the Fair Labor Standards Act; the
National Labor Relations Act; the Family and Medical Leave Act; the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”); the Workers
Adjustment and Retraining Notification Act; the Equal Pay Act of 1963; the
Securities Act of 1933, as amended; the Securities Exchange Act of 1934, as
amended; the Sarbanes-Oxley Act, as amended, and any similar law of any other
state or governmental entity. This Release does not extend to, and has no effect
upon, any benefits that have accrued, and to which I have become vested or
otherwise entitled to, under any employee benefit plan, program or policy
sponsored or maintained by the Company, or to my right to indemnification by the
Company, and continued coverage by the Company's director's and officer's
insurance.


2.In understanding the terms of the Release and my rights, I have been advised
to consult with an attorney of my choice prior to executing the Release. I
understand that nothing in the Release shall prohibit me from exercising legal
rights that are, as a matter of law, not subject to waiver such as: (a) my
rights under applicable workers' compensation laws; (b) my right, if any, to
seek unemployment benefits; (c) my right to indemnity under any applicable
state-law right to indemnity; and (d) my right to file a charge or complaint
with a government agency such as but not limited to the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Department of
Labor or other applicable state agency. Moreover, you will continue to be
indemnified for your actions taken while employed by the Company to the same
extent as other then-current or former directors and officers of the Company
under the Company's Certificate of Incorporation and Bylaws and the Director and
Officer Indemnification Agreement between you and the Company, if any, and you
will continue to be covered by the Company's directors and officers liability
insurance policy as in effect from time to time to the same extent as other
then-current or former directors and officers of the Company, each subject to
the requirements of the laws of the State of Delaware. To the fullest extent
permitted by law, any dispute regarding the scope of this general release shall
be resolved through binding arbitration pursuant to the arbitration provision
set forth in my Employment Agreement.


3.I understand and agree that Company will not provide me with the Benefits
unless I execute the Release. I also understand that I have received or will
receive, regardless of the execution of the Release, all wages owed to me
together with any accrued but unused vacation pay, less applicable withholdings
and deductions, earned through my termination date.


4.As part of my existing and continuing obligations to Company, I have returned
to Company all Company documents (and all copies thereof) and other Company
property that I have had in my possession at any




--------------------------------------------------------------------------------




time, including but not limited to Company files, notes, drawings, records,
business plans and forecasts, financial information, specification,
computer-recorded information, tangible property (including, but not limited to,
computers, laptops, pagers, etc.), credit cards, entry cards, identification
badges and keys; and any materials of any kind which contain or embody any
proprietary or confidential information of Company (and all reproductions
thereof). I understand that, even if I did not sign the Release, I am still
bound by any and all confidential/proprietary/trade secret information,
non-disclosure and inventions assignment agreement(s) signed by me in connection
with my employment with Company, or with a predecessor or successor of Company
pursuant to the terms of such agreement(s).


5.I represent and warrant that I am the sole owner of all claims relating to my
employment with Company and/or with any predecessor of Company, and that I have
not assigned or transferred any claims relating to my employment to any other
person or entity.


6.I agree to keep the Benefits and the provisions of the Release confidential
and not to reveal its contents to anyone except my lawyer, my spouse or other
immediate family member, and/or my financial consultant, or as required by legal
process or applicable law.


7.I understand and agree that the Release shall not be construed at any time as
an admission of liability or wrongdoing by either Company or myself.


8.I understand that this Release includes a release of claims arising under the
Age Discrimination in Employment Act. I agree that I have had at least
twenty-one (21) calendar days in which to consider whether to execute the
Release, no one hurried me into executing the Release during that period, and no
one coerced me into executing the Release. I understand that the offer of the
Benefits and the Release shall expire on the twenty-second (22nd) calendar day
after my employment termination date if I have not accepted it by that time. I
further understand that Company's obligations under the Release shall not become
effective or enforceable until the eighth (8th) calendar day after the date I
sign the Release provided that I have timely delivered it to Company (the
“Effective Date”) and that in the seven (7) day period following the date I
deliver a signed copy of the Release to Company I understand that I may revoke
my acceptance of the Release. I understand that the Benefits will become
available to me at such time after the Effective Date.


9.In executing the Release, I acknowledge that I have not relied upon any
statement made by Company, or any of its representatives or employees, with
regard to the Release unless the representation is specifically included herein.
Furthermore, the Release contains our entire understanding regarding eligibility
for Benefits and supersedes any or all prior representation and agreement
regarding the subject matter of the Release. However, the Release does not
modify, amend or supersede written Company agreements that are consistent with
enforceable provisions of this Release such as my Employment Agreement,
proprietary information and invention assignment agreement, and any stock, stock
option and/or stock purchase agreements between Company and me. Once effective
and enforceable, this agreement can only be changed by another written agreement
signed by me and an authorized representative of Company.


10.Should any provision of the Release be determined by an arbitrator, court of
competent jurisdiction, or government agency to be wholly or partially invalid
or unenforceable, the legality, validity and enforceability of the remaining
parts, terms, or provisions are intended to remain in full force and effect.
Specifically, should a court, arbitrator, or agency conclude that a particular
claim may not be released as a matter of law, it is the intention of the parties
that the general release and the waiver of unknown claims above shall otherwise
remain effective to release any and all other claims. I acknowledge that I have
obtained sufficient information to intelligently exercise my own judgment
regarding the terms of the Release before executing the Release.


11.The Benefits provided and to be provided to me by the Company consist of the
benefits and payments in accordance with the Employment Agreement, including,
but not limited to, any accrued compensation as follows: [_______________].




--------------------------------------------------------------------------------












EMPLOYEE'S ACCEPTANCE OF RELEASE
BEFORE SIGNING MY NAME TO THE RELEASE, I STATE THE FOLLOWING: I HAVE READ THE
RELEASE, I UNDERSTAND IT AND I KNOW THAT I AM GIVING UP IMPORTANT RIGHTS. I HAVE
OBTAINED SUFFICIENT INFORMATION TO INTELLIGENTLY EXERCISE MY OWN JUDGMENT. I
HAVE BEEN ADVISED THAT I SHOULD CONSULT WITH AN ATTORNEY BEFORE SIGNING IT, AND
I HAVE SIGNED THE RELEASE KNOWINGLY AND VOLUNTARILY.
EFFECTIVE UPON EXECUTION BY EMPLOYEE AND THE COMPANY.


Date delivered to employee ___________, ______.
Executed this ___________ day of ___________, ______.


                        
Employee Signature
                        
Employee Name (Please Print)




Agreed and Accepted:


EnergySolutions, Inc.


___________________________
By:
Date:




